Title: To George Washington from John Cleves Symmes, 10 July 1778
From: Symmes, John Cleves
To: Washington, George


          
            Sir.
            Minisinks [N.J.] the 10th of july 1778.
          
          I have the honor to transmit to Your Excellency an Examination of Jacob Wise, who says
            Many things of the Intentions and Movments of the Enemy, the Substance of which Your
            Excellency will have Inclosed.
          It would be vain in me to Comment or infer. I beg leave only to Mention to your
            Excellency that the Militia come in but slow, we have not three hundred men on the River
            and an extent of 30 Miles frontier. our safety at present depends on the delays of the
            Enemy, which we cannot expect will protect us long. I should think myself too officious
            were I to expostulate with your Excellency on our situation.
          The distressed Inhabitants from Wioming are passing this post by hundreds in the Most
            forlorn Condition; Perhaps no Age has produced a paralel of Cruelty.
          John Devee (now present) who Escaped the battle assures Me that 360 Men fell in the
            Action who now lie Unburied. I have the honor to be, Your Excellencies humble
            servant
          
            John Cleves Symmes
          
        